Citation Nr: 1302771	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-32 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for an intramuscular hemangioma of the left rhomboid muscle.

3.  Entitlement to service connection for residuals of a dislocated rib.

4.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, currently evaluated as 30 percent disabling. 

5.  Entitlement to a higher initial rating for service-connected degenerative disc disease of the thoracolumbar spine, rated as 10 percent disabling prior to October 11, 2010, and as 20 percent disabling from that date.

6.  Entitlement to a higher initial rating for service-connected eczema with tinea pedis, currently evaluated as 0 percent disabling. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran has had several periods of active duty service.  He served on active duty from February 1990 to November 1995, from December 2003 to May 2006, from June 25, 2007 to September 20, 2007, and from October 12, 2007 to October 10, 2010.  His service-connected VA disability compensation was discontinued during his later periods of active duty, and then reinstated afterward.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and from an October 2010 decision by the RO in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

In the March 2007 rating decision, in pertinent part, the Houston RO granted service connection and a 10 percent rating for PTSD with anxiety effective May 13, 2006, granted service connection and a 10 percent rating for degenerative disc disease of the thoracic spine effective May 13, 2006, granted service connection and a noncompensable rating for eczema of the right wrist effective May 13, 2006, denied service connection for tinea pedis, granted service connection and a 10 percent rating for a left knee disability effective May 13, 2006, denied service connection for a right knee disability, denied service connection for an intramuscular hemangioma of the left rhomboid muscle, and denied service connection for residuals of a dislocated rib.  The Veteran appealed for higher initial ratings for PTSD and the spine disability, and appealed the denial of service connection for a right knee disability, an intramuscular hemangioma of the left rhomboid muscle, and residuals of a dislocated rib.

In an October 2010 rating decision, in pertinent part, the Salt Lake City RO granted a higher 30 percent rating for service-connected PTSD with major depressive disorder, and granted a higher 20 percent rating for the service-connected back disability (degenerative disc disease of the thoracolumbar spine), with each higher rating effective from October 11, 2010 (the day after his separation from his latest period of service).  These claims for higher ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In an April 2012 rating decision, in pertinent part, the RO granted a higher 30 percent rating for PTSD with major depressive disorder during the period prior to October 11, 2010.

As support for his appeal, the Veteran testified at a hearing in July 2012 before the undersigned Veterans Law Judge at the RO (commonly known as a Travel Board hearing).  At the outset of the hearing, the Veteran withdrew his appeal as to the issue of service connection for residuals of a dislocated rib, so the Board is dismissing this claim.

The Veteran submitted additional pertinent evidence in July 2012 at his Board hearing, and he waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012).

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issue of entitlement to service connection for residuals of a dislocated rib was requested.

2.  The Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

3.  Prior to October 11, 2010, the Veteran's degenerative disc disease of the thoracolumbar spine has been characterized by chronic pain; forward flexion exceeded 60 degrees and the combined range of motion exceeded 120 degrees, and there was no showing of muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and incapacitating episodes in association with intervertebral disc syndrome as defined by VA were not shown.

4.  From October 11, 2010, the Veteran's service-connected degenerative disc disease of the thoracolumbar spine is manifested by some painful limitation of motion; his remaining functional range of motion is significantly better than 30 degrees of flexion; and incapacitating episodes in association with intervertebral disc syndrome as defined by VA were not shown.

5.  The Veteran's eczema with tinea pedis is manifested by XXXXdry skin and intermittent itching, but without exudation, extensive lesions, or marked disfigurement and does not involve at least 5 percent of his body or require systemic therapy. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for residuals of a dislocated rib have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria are not met for an initial rating higher than 30 percent for his PTSD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411.

3.  Prior to October 11, 2010, the criteria for a rating in excess of 10 percent for service-connected degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2012). 

4.  From October 11, 2010, the criteria for a rating in excess of 20 percent for service-connected degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2012). 

5.  The criteria are not met for a compensable rating for the eczema with tinea pedis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, with respect to the original claims for service connection for PTSD with anxiety, a thoracic spine disability, and a skin disorder, an August 2006 letter was sent prior to initially adjudicating these claims in the March 2007 decision at issue in this appeal, so in the preferred sequence.  In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the appellant nor his representative has advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and a supplemental statement of the case in April 2012, discussing the downstream disability rating element of his claims, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial ratings versus higher ratings.  

So he has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  He also had VA compensation examinations in 2006, 2007, 2010, and 2012 to determine the severity of these disabilities.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for the disabilities at issue and demonstrated objective evaluations.  The examiners were able to assess and record the clinical status of the appellant's disabilities.  Physical examination was accomplished. 

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the appellant's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination. 38 C.F.R. § 3.327(a)  (2011).  Here, the most recent VA compensation examinations for the service-connected PTSD, a thoracolumbar spine disability, and a skin disorder were done in April 2012, so rather recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

All relevant facts with respect to the increased rating claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection 

Residuals of a Dislocated Rib

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012). Withdrawal may be by the appellant or his or her authorized representative.  Id.  This Veteran has withdrawn his appeal for service connection for residuals of a dislocated rib and, hence, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


Higher Ratings

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same manifestation under different diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. 

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, as in this case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

PTSD with Major Depressive Disorder

The RO has rated the Veteran's service-connected PTSD with major depressive disorder as 30 percent disabling throughout the rating period on appeal.

Although, as mentioned, the initial rating for the PTSD has been increased during the pendency of this appeal, from 10 to 30 percent, he believes he is entitled to an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that, absent express indication otherwise, it is presumed he is seeking the highest possible rating for this disability).  His PTSD with major depressive disorder is rated under the General Rating Formula for Mental Disorders - but, specifically, under 38 C.F.R. § 4.130, DC 9411.

In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Under this General Rating Formula, a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

In order to obtain the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the individual.  A score of 61-70 illustrates some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Vet Center records dated from 2005 to 2006 reflect treatment for PTSD, and show that the Veteran complained of anger, marital problems with violence toward his wife, and hypervigilance.  These records show that he consistently denied suicidal and homicidal ideation, was oriented times three, and had an appropriate affect.  He complained of marital and work-related stress.

VA outpatient treatment records dated from 2006 to 2007 reflect treatment, including therapy and medication, for PTSD and alcohol abuse in partial remission; in February and May 2007 the GAF was 60.  In February 2007 he complained of marital discord and anger management issues, and had a verbal altercation with his wife in which the police were called.  He denied physical aggression, but said his son called the police because he moved his wife to the side.

On VA PTSD examination in November 2006, the Veteran complained of irritability and sleep impairment.  His symptom severity appeared mild for some symptoms and very mild for others.  He reported passive suicidal ideation in the past, when he first returned from Iraq.  He also reported hypervigilance and intrusive memories of an episode of mutinous action by one of his men in Iraq.  He reported that he had been married for 13 or 14 years, but was considering divorce.  He reported a good relationship with his children.  He used to have friends but did not feel like socializing much since his return.  He reported that he worked as a letter carrier for the U.S. Postal Service for the past 10 years, and worked six days a week.  

On mental status examination, he was alert, cooperative and made good eye contact.  His affect appeared somewhat tense, and his mood was overall euthymic to mildly depressed.  There was no impairment of though process or communication, no delusions or hallucinations, no suicidal or homicidal ideation.  Activities of daily living were unimpaired.  He was completely oriented.  Recent and remote memory were average, and he was able to concentrate on the interview.  He had no obsessive or ritualistic behavior.  Rate and flow of speech were normal.  He denied panic attacks.  He reported sleep difficulties.  The examiner diagnosed PTSD with dysthymic features, in mild to borderline partial remission.  The GAF was 71.  The examiner indicated that he had mild marital stress and psychosocial stress with some restriction of socialization with friends although he had a good relationship with his children.  He had mild difficulty with supervisors at work, and mild irritability, but with no other impairment of ability to function at work, indicating a mild level of symptomatology, mild level of impairment psychosocially, and minimal to none at work.

STRs from the Veteran's periods of active duty reflect outpatient treatment for anxiety, marital problems, anger, sleep problems, and PTSD.

On VA examination in July 2010 (during his last period of active duty), the Veteran complained of anxiety, insomnia, feeling overwhelmed, poor concentration, decreased task completion at work and home, marital problems, irritability and easily losing patience with others.  He had received psychiatric treatment since 2005 which primarily focused on his insomnia, Zoloft for PTSD, and anger management.  He reported symptoms of anxiety, agitation, irritability, intrusive recollections, avoidance behaviors, physiological arousal, and said his symptoms were severe, constant, continuous or ongoing.  He said he no longer participated in previously enjoyed activities.  He also reported major depressive disorder, and described symptoms of depressed mood, sleep disturbance, loss of interests, feelings of worthlessness, low energy, poor concentration, variable appetite, and psychomotor retardation.  He said his symptoms were severe, constant, continuous or ongoing.  He was not being treated for this condition.  He reported good relationships with his mother, strained relationships with his little brother, and fair with his other siblings.  He said he was divorced, and had a good relationship with his children.  

On mental status examination, orientation was within normal limits, appearance, hygiene, and behavior were appropriate.  He maintained good eye contact.  Affect and mood showed anxiety, findings of PTSD and depressed mood.  Pervasive depressed mood impacted all facets of work and home life, social withdrawal, suspiciousness, persistent anxiety, sleep disturbances with nightmares, avoidance behaviors, exaggerated startle response, and sympathetic nervous system arousal.  Communication and speech were within normal limits.  He showed impaired attention and/or focus.  It interfered with work performance and daily task completion, often forgetting what was the task at hand.  (He was currently an observer/controller trainer of troops going to Iraq.)  Panic attacks were absent.  There were signs of suspiciousness.  Delusions and hallucinations were not reported or observed.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  He was able to understand directions, did not have slowness of thought and did not appear confused.  Judgment was not impaired, abstract thinking was normal, memory was within normal limits.  There was no suicidal or homicidal ideation.  The Axis I diagnoses were PTSD and major depressive disorder.  The examiner indicated that the secondary diagnosis was the result of untreated PTSD.  The anxiety symptoms of worrying, avoidance, sympathetic nervous system arousal and intrusive recollections were clearly PTSD-related.  Depressive symptoms were loss of interests, inappropriate guilt, poor concentration, reduction in energy, and variable appetite.  Sleep problems initially began with the PTSD and worsened with depression.  The GAF score was 55.  The examiner opined that the best description of the Veteran's current psychiatric impairment was psychiatric symptoms causing occasional and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks though generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  He recommended treatment.

A December 2010 VA outpatient treatment record reflects that the Veteran reported that he was arrested in 2007 for domestic assault but the charges were dropped.  He was taking sertraline for his mood.  On examination, he had coherent speech, was depressed, anxious and sad, his affect was appropriate, his thought process was logical/goal-directed, thought content was appropriate, judgment/impulse control was fair.  He denied current suicidal ideation.  He said he had one thought in 2007 (when the charges were filed against him) that he might be better off dead, but had not even had that thought since 2007.  Similarly, in 2007 when charges were filed against him he had thought of harming his now ex-wife but never acted on those thoughts or made a plan.  He reported not having any homicidal ideation since 2007. The Axis I diagnosis was adjustment disorder with depressed mood, and chronic PTSD.  The GAF was 60.

On VA psychiatric examination in April 2012, the examiner diagnosed PTSD, and the GAF was 49.  The examiner indicated that the Veteran did not have other psychiatric diagnoses.  The examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  The examiner stated that no records were available for review.  The Veteran was divorced in 2009 and had joint custody of his children.  He had been a letter carrier from 1996 to the present, and completed 45 hours at military university toward a degree in disaster management.  He had been taking sertraline 100 milligrams daily for the past four years.  He was arrested once for domestic assault but the charges were dropped in court.  PTSD symptoms included recurrent and distressing recollections of the traumatic event, including images, thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He made efforts to avoid thoughts, feelings, or conversations associated with the trauma and  activities, places, or people that aroused recollections of the trauma.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The examiner indicated that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, obessional rituals which interfered with routine activities, impaired impulse control such as unprovoked irritability with periods of violence.  He did not have suicidal ideation.

After a review of all of the evidence of record, the Board finds that the weight of the evidence does not show the Veteran's PTSD has been so severe since the effective date of his award as to warrant a higher rating of 50 percent or more. The preponderance of the evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as sleeping difficulties, anger, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310   (2007); and 38 C.F.R. § 3.159(a)(2).  During his July 2012 Board hearing, he testified that although he did not like being around other people, including his supervisor at work, he was nonetheless working full-time at the same job he has held for many years, and was able to perform all of his work duties.  

Although the Veteran has reported that his PTSD is severe, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is multi-factorial, not just predicated on his lay statements, rather, all of the relevant medical and other evidence. 

The VA examiners also indicated the Veteran is able to work full-time with few problems, as is confirmed by the Veteran's sworn testimony.  He is able to manage his activities of daily living.  He is divorced and has few friends, but reports good relationships with his children.  Throughout the rating period on appeal, his GAF has generally been 60, representing no more than moderate symptoms, although the GAF was lower on the most recent VA examination.  However, that VA examiner also opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication, which reflects symptoms consistent with a lower 10 percent rating under Diagnostic Code 9411, and is not consistent with the rating criteria for a higher 50 percent rating.

Absent evidence of more symptoms indicating a higher severity of psychiatric dysfunction, the Board finds that the preponderance of the evidence is against a disability rating greater than 30 percent for his PTSD.  And since his PTSD has never been more than 30-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating, either.  Fenderson, 12 Vet. App. at 125-26.

Lastly, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 54-56. 

Back Disability 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The Veteran contends that his service-connected degenerative disc disease of the thoracolumbar spine is more disabling than currently evaluated.

The RO has rated the Veteran's service-connected degenerative disc disease of the thoracolumbar spine as 10 percent disabling from May 14, 2006, and as 20 percent disabling from October 11, 2010, under Diagnostic Code 5242. Diagnostic Code 5242 pertains to degenerative arthritis of the spine.

As pertinent to this case, under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2012).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5235-43, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

On VA examination in January 2007, the Veteran reported that during service in October 2004, he fell out of a vehicle, landing on his left knee and injuring his back.  Currently, he complained of pain and lack of endurance.  He denied weakness, stiffness, and fatigue.  He reported localized pain of the thoracic spine without tingling, numbness or radiation of symptoms.  He denied erectile dysfunction, impotence, bowel or bladder incontinence.  He said coughing sometimes irritated the condition with radiating symptoms.  Driving and sitting for prolonged periods increased his right-sided low back pain.  On examination, the cervical thoracic and lumbar spine curves were normal, and there was no scoliosis.  Palpation of the Veteran's lumbar spine was negative for spasm or increased muscular tension.  He reported pain and tenderness to palpation of the thoracic spine.  Range of motion was as follows:  flexion from 0 to 90 degrees, extension from 0 to 30 degrees, bilateral side bending flexion and rotation from 0 to 25 degrees.  There were no additional limitations after repeated use of the low back mobile spine.  On neurological examination of the lower extremities,strength was 5/5, and a sensory examination was symmetric.  Reflexes were 2+.  Straight leg raising was negative both supine and sitting.  An X-ray study of the thoracic spine showed minimal degenerative change.  A magnetic resonance imaging (MRI) scan of the thoracic spine showed degenerative disc disease at T6-T7, and a T2 hyperintense lesion within the muscles of the left back which could represent a vascular lesion, such as a hemangioma or possibly a myxomatous lesion.  Further evaluation was recommended.  The diagnosis was degenerative disc disease of the thoracic spine, without radiculopathy.

STRs from the Veteran's periods of active duty reflect regular outpatient treatment for back pain, primarily in the mid-back.  He received injections for pain.

On VA examination in July 2010, the Veteran complained of stiffness, spasms, decreased motion, paresthesia and numbness.  He did not have fatigue.  He reported weakness of the leg and denied bowel problems related to his back condition.  He complained of constant severe pain in the mid/low back, which traveled to both legs.  He reported one episode of prescribed bed rest in the past 12 months, for two days in February 2010.  He said this was prescribed by Dr. M.  On examination, there was no evidence of radiating pain on movement, muscle spasm is absent, no tenderness is noted, and there was no guarding of movement. The examination did not reveal any weakness.  Muscle tone and musculature was normal.  There was negative straight leg raising bilaterally.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine was as follows:  flexion to 46 degrees, extension to 20 degrees, right lateral flexion to 16 degrees, left lateral flexion to 18 degrees, right rotation to 22 degrees, and left rotation to 20 degrees.  Upon repetitive motion, there was 4 additional degrees of limitation of flexion and right lateral flexion, and 2 additional degrees of limitation of the other planes of motion.

The joint function of the spine is additionally limited by the following after repetitive use:  pain, fatigue, weakness, lack of endurance and pain had the major functional impact.  It was not additionally limited by the following after repetitive use:  incoordination.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with
normal curves of the spine.  On neurological examination of the lower extremities, motor function was within normal limits.  Sensory exam to pinprick/pain, touch, position, vibration and temperature was equally bilaterally intact. The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  Peripheral nerve involvement was not evident during examination. The examination for the lumbar spine revealed no sensory deficits from L1- L5.  The examination of the sacral spine revealed no sensory deficits of S1.  The modality(ies) used to test sensory function was a pin prick and a feather.  There is no lumbosacral motor weakness. The right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+. The left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The lower extremities show no signs of pathologic reflexes. The examination reveals normal cutaneous reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  The diagnosis was L4-L5 diffuse annular disc bulge and annular tear lumbar.  The subjective factors were constant back pain.  The objective factors were reduced range of motion.

On VA examination in April 2012, the examiner diagnosed degenerative disc disease of the thoracic and lumbar spine.  He complained of mid-back pain that radiated toward the chest and sides.  On examination, forward flexion was to 60 degrees, with pain beginning at 60 degrees, extension was to 30 degrees, with pain beginning at 30 degrees, right and left lateral flexion to 30 degrees, with pain beginning at 30 degrees, and right and left lateral rotation to 30 degrees, with pain beginning at 30 degrees.  The Veteran was able to perform repetitive use testing, with no additional limitation of motion.  He had the following functional loss after repetitive motion:  less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on motion.  He had no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He had no guarding or muscle spasm of the back.  Muscle strength of the lower extremities was normal, and there was no muscle atrophy.  Examination of reflexes and sensation was normal.  Straight leg raising was negative.  He had no radicular pain or any other signs or symptoms due to radiculopathy, and had no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  the examiner indicated that the Veteran does not have intervertebral disc syndrome (IVDS) and had no incapacitating episodes over the past 12 months due to IVDS.  He used no assistive devices.  The Veteran's back disability caused difficulty with activities that required lifting, bending or carrying.

The Board reiterates that the Veteran served on active duty from October 12, 2007 to October 10, 2010.  The RO has rated the service-connected back disability as 10 percent disabling during the periods prior to October 11, 2010 during which the Veteran was not on active duty.

During the period prior to the last period of active duty (October 2007 to October 2010), the medical evidence demonstrates that the Veteran had chronic mid-back pain, with complaints of back pain without radiation, and complaints of lack of endurance.  The Board finds no support for a 20 percent rating under Diagnostic Code 5242 during this portion of the rating period on appeal based on the orthopedic manifestations of the Veteran's low back disability.  Indeed, the January 2007 VA examination during this period shows forward flexion to 90 degrees (i.e. normal), and extension and rotation were normal or nearly normal. The weight of the evidence shows that his limitation of motion was not limited to the degree warranted for a 20 percent rating during this period.  Also, during the rating period prior to the period of active duty ending on October 10, 2010, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40  and 4.45 and DeLuca, supra.  In this regard, the record indicates consistent complaints of back pain.  During the periods prior to October 11, 2010, for the reasons described above, and even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 20 percent evaluation, during the entire rating period on appeal, under Diagnostic Code 5242.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 10 percent evaluation in effect prior to October 11, 2010.

During the period since October 11, 2010, the Veteran's service-connected back disability is rated 20 percent disabling.  In order to be entitled to the next-higher 40 percent rating for orthopedic manifestations under Diagnostic Code 5242, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

The Board finds no support for a 40 percent rating under Diagnostic Code 5242 based on the orthopedic manifestations of the Veteran's low back disability. Indeed, the Veteran's July 2010 VA examination revealed forward flexion of the thoracolumbar spine to no worse than 46 degrees, and on examination in April 2012, forward flexion was no worse than 60 degrees, and other ranges of motion were normal.  Ankylosis was not shown on either examination. 

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 40 percent evaluation during the period since October 11, 2010.  The objective findings show forward flexion well in excess of 30 degrees, with no ankylosis.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 20 percent evaluation in effect since October 11, 2010.

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome. That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides for a 20 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months. 

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

The evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243, at any time during the appellate period.  Such episodes have not been shown, although the Veteran reported having one such episode in the past year (i.e., during active service) at his July 2010 VA examination.  Finally, the April 2012 VA examiner specifically stated that the Veteran does not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes at any time during the appellate period.  There are no other relevant code sections for consideration. 

In sum, there is no basis for a rating in excess of 10 percent for the back disability prior to October 11, 2010, or for a rating in excess of 20 percent since October 11, 2010.  

The Board acknowledges the Veteran's basic contention that the level of his back pain warrants a higher rating.  However, after considering the governing rating criteria, and for the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim for a higher rating during the rating period at issue, and there is no reasonable doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519   (1996). 

Other Back Concerns 

Next, the Board notes that Note (1) to 38 C.F.R. § 4.71a allows a Veteran to receive a separate compensable rating for adverse neurological symptomatology associated with his service connected back disability.  However, the Board finds that the medical evidence detailed above does not show any additional neurological manifestations of the Veteran's service-connected back disability, and thus a separate compensable rating is not warranted.  Muscle strength, reflexes, and sensation of the lower extremities were consistently within normal limits at all examinations, and atrophy has not been shown.

Eczema with Tinea Pedis

The RO has rated the Veteran's service-connected eczema with tinea pedis as noncompensable under Diagnostic Code 7806 pertaining to dermatitis or eczema. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Although changes to 38 C.F.R. § 4.118 were made effective October 23, 2008, these additional revisions only apply to the criteria for rating scars, so concern Diagnostic Codes 7800-7805.  And these revisions are applicable only to claims raised on or after that date or where the Veteran expressly requests review under such criteria. 73 Fed. Reg. 54708 (Sep. 23, 2008).  No such request was made here, however.

A 60 percent rating is warranted for dermatitis or eczema involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. If the disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent evaluation is to be assigned.  A 10 percent rating is for assignment where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or intermittent systemic therapy has been required, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period.  Where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy has been required during the past 12-month period, a zero percent rating is appropriate.  Diagnostic Code 7806. 

VA medical records dated in 2003 reflect treatment for tinea pedis (athlete's foot).

On VA general medical examination in November 2006, the Veteran reported that since about 2004 when he returned from Iraq he had an intermittent rash on different parts of his body.  It dried and was scaly.  It occurred about once every two months lasting for about a week at a time.  He was using a topical lotion which helped.  He last had an episode one week ago.  On skin examination, there was a patch one centimeter in diameter on the volar aspect of his right wrist which was dry, and otherwise no other features or lesions were detected.  The diagnosis was eczema 1/10th of a percent of the body surface, on the right wrist only.

On VA examination in July 2010, the claimant reports being diagnosed with tinea pedis, bilateral feet.  The condition has existed since 1993.  The skin disease did not involve any areas that are exposed to the sun.  Due to his skin condition, he has itching, shedding, and crusting on the top and bottom of the feet and between his toes.  He had no exudation or ulcer formation.  The symptoms described occurred constantly.  The claimant stated that he had not undergone any treatment over the past 12 months.  He reported that he has not used UVB, intensive light therapy, PUVA or electron beam therapy for this condition.  He 
reported that he does not experience any overall functional impairment from this condition.  On skin examination, the skin was clear of rashes and lesions.
Examination did not reveal acne, chloracne, scarring alopecia, alopecia areata and hyperhidrosis.  The examination did reveal the skin condition of tinea pedis of the bilateral feet.  It was located on both feet and between the toes and had the following characteristics:  exfoliation, crusting, disfigurement, hyperpigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no ulceration, tissue loss, induration, inflexibility, hypopigmentation and limitation of motion.  The skin lesion coverage of the exposed area is 0 %.  The skin lesion coverage relative to the whole body is 2 %. The skin lesions are not associated with systemic disease, and do not manifest in connection with a nervous condition.

The extremity examination showed no eczema of the lower extremities.  The examiner diagnosed tinea pedis, bilateral feet.  The subjective factors were itching sensation between the toes, and the objective factor was fungal dermatitis.

A February 2012 VA outpatient treatment record reflects that the Veteran complained of a rash.  On examination, there were red raised bumps on both elbows with scabbing, and no pus or drainage.  On the face there was mild erythema around the nasolabial folds, and on the right thigh there were small red bumps.  There was mild itching.  He had it for two months.

On VA examination in April 2012, the examiner diagnosed eczema of the feet and bilateral tinea pedis.  The Veteran used topical corticosteroids only.  He had no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On examination, there was eczema of less than 5 percent of the total body area and none of the exposed area.  He had infection of the skin of less than 5 percent of the total body area, and none of the exposed area.  The examiner described tinea pedis located on the feet with abnormal texture of less than 6 square inches, and eczema on both feet with abnormal texture of less than 6 square inches.  The examiner indicated that the Veteran's skin disorder produced pain with prolonged walking or standing and difficulty wearing shoes during periods of swelling.

As mentioned, the Veteran's service-connected disability has been manifested primarily by objective evidence of a skin rash involving his feet - i.e., athlete's foot, the more common term for tinea pedis.  It is characterized by occasional exfoliation and itching, so the appropriate Diagnostic Code is 7806.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992). 

The medical and other evidence does not support increasing the rating for his eczema with tinea pedis.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA examiners specifically noted that less than 5 percent of the Veteran's total body was affected.  The evidence fails to show that his tinea pedis involves scars that are deep and nonlinear, superficial and nonlinear, or unstable or painful.  He also has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 months; indeed, the VA compensation examiners expressly indicated this has not occurred. 

The Board also considered other diagnostic codes, but there does not appear to be another similar diagnostic code available to rate the Veteran's tinea pedis at a higher evaluation.  Consequently, the preponderance of the evidence is against his claim, in turn meaning there is no reasonable doubt to resolve in his favor, and that his claim resultantly must be denied.  38 C.F.R. § 4.3. 

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1)  (2011). See also Thun v. Peake, 22 Vet. App. 111   (2008). The Board finds no evidence that the Veteran's service-connected disabilities have markedly interfered with his ability to work, meaning above and beyond that contemplated by his schedular ratings for these disabilities, or necessitated frequent hospitalization, etc.

In Thun, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) .

Under the approach prescribed by VA, if, as here, the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 


The Veteran has not required frequent hospitalization for evaluation or treatment of the service-connected disabilities at issue. To the contrary, all of his evaluation and treatment for these disabilities has been on an outpatient basis, not as an inpatient, much less frequent inpatient. And there equally has not been any indication of marked interference with his employment, certainly none above and beyond that contemplated by the ratings assigned for his several disabilities. According to 38 C.F.R. § 4.1 , generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See also Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). Hence, extra-schedular consideration is not warranted under the circumstances presented. See Bagwell v. Brown, 9 Vet. App. 237, 238-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995); and VAOPGCPREC 6-96 (August 16, 1996). 





ORDER

The appeal for service connection for residuals of a dislocated rib is dismissed. 

The claim for an initial rating higher than 30 percent for PTSD with major depressive disorder is denied.

Prior to October 11, 2010, a higher rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine is denied. 

From October 11, 2010, a higher rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine is denied. 

The claim for an initial rating higher than 0 percent for eczema with tinea pedis is denied.


REMAND

With respect to the claims for service connection for a right knee disability and an intramuscular hemangioma of the left rhomboid muscle, regrettably, additional development is necessary prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the fact that the available STRs were associated with the virtual claims file in June 2010, and the Veteran was separated from his last period of active service in October 2010, the Board finds that the RO should attempt to obtain any additional STRs that are dated from June to November 2010.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that a hemangioma is defined as a congenital anomaly, in which proliferation of blood vessels leads to a mass that resembles a neoplasm; it can occur anywhere in the body but is most frequently noticed in the skin and subcutaneous tissues; most hemangiomas undergo spontaneous regression.  See Stedman's Medical Dictionary, 27th ed., 2000, at 795).

STRs reflect that magnetic resonance imaging (MRI) scans of the Veteran's thoracic spine were done in November and December 2005.  The December 2005 MRI report reflects that there was an 8 by 9 millimeter lesion in the mid-belly of the left rhomboid muscle, at the level of T4-5.  Mild disc dessication at T6-7 and T7-8 was also noted.  The diagnostic impression was that the previously identified lesion in the left rhomboid muscle was most consistent with an intramuscular hemangioma.  In mid-January 2006, the treating provider indicated that a magnetic resonance imaging (MRI) scan revealed a small 8 millimeter "mass" in the left rhomboid, and thoracic degenerative disc disease.  A subsequent January 2006 computed tomography scan of the thoracic spine showed that the previously described rhomboid mass was not seen on this study.  Clinical correlation was recommended.  The next day, it was noted that a CT scan was done yesterday, and the differential diagnosis was hemangioma, lipoma, and intramuscular lymph node.  In March 2006 the examiner noted that the left rhomboid hemangioma noted on MRI was unchanged.

On VA examination in July 2010, the Veteran reported that he was diagnosed with intramuscular hemangioma, left rhomboid muscle, and said the condition existed since 2004, after a fall from a truck in 2004.  The claimant stated that there was no wound.  He did not receive any treatment in the field.  The extent of the injury did not involve underlying structures such as blood vessels, bone, fascia, or nerve.  He reports pain in the left side of upper back which occurred constantly.  The pain traveled to his chest.  The claimant reports the pain was aching and sharp.  From 1 to 10 (10 being the worst pain) the pain level is at 7.  From the muscle injuries, he currently has loss of strength, easy fatigability and pain.  He has no weakness, impairment of coordination and inability to control movement.  Specifically, pain occurs during upper body activities and while walking or prolonged physical activity.  There are complications from the muscle injuries, including intermuscular scarring.  However it does not include prolonged infection and adhesion of scar to the bone. The claimant is not receiving any treatment for his condition.  He was able to return to the original service duty he was performing at the time of injury, at full duties. The injuries do not affect the functioning of the body.  The examiner concluded that for the claimant's claimed condition of intramuscular hemangioma, left rhomboid muscle, there is no diagnosis because there is no pathology to render a diagnosis.

Although the Veteran underwent a VA compensation examination of the claimed condition of a left intramuscular hemangioma in July 2010, the Board finds that another VA examination is required as the medical opinion regarding this condition is contradictory and confusing.  The examiner stated both that there was a muscle injury with current complications, and also that there is no pathology.  In light of the STRs showing MRI evidence of a lesion/mass in the left rhomboid muscle consistent with an intramuscular hemangioma, with subsequent STRs also noting this lesion (although it was not shown on CT scan), the Veteran's consistent complaints of pain in this area both during and after service, and in light of the VA examiner's confusing medical opinion, the Board finds that another VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. App. 359 (1995); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

The examiner should be asked to opine as to whether there is any current disability that is related to the in-service finding of a lesion/mass in the left rhomboid muscle which was then felt to be consistent with an intramuscular hemangioma, or possibly a lipoma or intramuscular lymph node.

With respect to the Veteran's claim for service connection for a right knee disability, the Board notes that STRs reflect that in April 2005, the Veteran complained of chest pain and bilateral knee pain beginning after a fall from a vehicle in Iraq.  On examination, there was normal movement of the extremities and a right knee disability was not diagnosed.  An April 2005 report of medical examination reflects that the Veteran reported that on October 1, 2004, he fell from a vehicle in Iraq and incurred a dislocated rib with chest and back pain (knee problems were not mentioned).  In April 2006 the Veteran complained of bilateral knee pain.  On examination, no abnormalities were noted with respect to the right knee.  On VA examination in January 2007, the Veteran's right knee was normal, and the knee joint was stable.  Although both knees were examined in July 2010, an X-ray study of the right knee was not done.

The Veteran reports a history of right knee pain during and since service, and his  complaints of bilateral knee pain were noted in service.  He is competent to make these proclamations of continuous symptoms since service because this is his lay testimony concerning his firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Also, the experiencing of pain in his right knee is within his five senses, so competence, even as a layman.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board ultimately will have to decide whether his lay testimony concerning this also is credible so as to, in turn, have probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

On VA examination in January 2007, the examiner found that there was no current right knee disability.  The Veteran contends that he has had continuous right knee pain since 2004, and he is competent to make this statement.  In light of the number of years since the 2007 VA examination, and the Veteran's intervening period of active duty service, the lack of an X-ray study of the right knee on VA examination in July 2010, and the lack of a medical opinion at that examination as to whether or not there is a current right knee disability, the Board finds that another VA examination is necessary to determine whether there is a current right knee disability that is related to service or a service-connected disability.  See McClendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

At his July 2012 Board hearing, the Veteran contended for the first time that his right knee disability was caused or aggravated by his service-connected left knee disability.  The RO has not yet considered this claim on a secondary basis, and the VA examiners did not consider this question.  A VA opinion is also needed to determine whether this other disability caused or has aggravated any current  right knee disability to warrant granting service connection on a secondary basis.  See 38 C.F.R. § 3.310(a) and (b).  

Any additional pertinent VA or private medical records must be obtained as well.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, even if not actual, possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any additional service treatment records dated from June to November 2010, and associate them with the Veteran's Virtual VA folder.

2.  Obtain copies of all records of relevant post-service medical treatment of the right knee or back dated since October 2010, and the efforts to obtain these records are governed by 38 C.F.R. § 3.159(c)(1) versus (c)(2), depending on whether the records are in the possession of a Federal department or agency.  If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, schedule a VA orthopedic examination for medical nexus opinions concerning the etiology and date of onset of any current right knee disability, and/or any current disability related to the in-service finding of a lesion/mass in the left rhomboid muscle which was then felt to be consistent with an intramuscular hemangioma.  All necessary diagnostic testing and evaluation should be performed, and the claims file must be made available to the examiner for review of the pertinent medical and other history. 

(a) Based on the examination and review of the record, the examiner should provide an opinion as to the etiology of any current disability in the area of the in-service lesion/mass in the left rhomboid muscle which was then felt to be consistent with an intramuscular hemangioma - including especially the likelihood (very likely, as likely as not, or unlikely) this disability had its onset in service, or is otherwise related to his service.

(b) Based on the examination and review of the record, the examiner should provide an opinion as to (1) the etiology of any current right knee disability - including especially the likelihood (very likely, as likely as not, or unlikely) this disability had its onset in service, or, if involving arthritis, within one year of the Veteran's discharge from active  service, or are otherwise related to his service, and (2) whether there is a relationship or correlation between any current right knee disability and any service-connected disabilities.  But aside from causation, this includes commenting on whether any service-connected disability has aggravated any current right knee disability.

The rationale for any opinion expressed should be provided in the examination report.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655.

3.  Then readjudicate these claims in light of this additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


